  Case 18-10313       Doc 85     Filed 10/02/18       Entered 10/02/18 18:38:40       Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA


IN RE: ONE HUNDRED FOLD II, LLC                        CASE NO. 18-10313
                                                       CHAPTER 11

    RESPONSE TO MOTION FOR APPROVAL OF SALE OF PROPERTY OF THE
       ESTATE FREE AND CLEAR OF LIENS PURSUANT TO 11 U.S.C. §363

       NOW INTO COURT, through undersigned counsel, comes FANNIE MAE, SETERUS,

INC., AS SERVICER FOR FANNIE MAE ("Creditor"), a secured creditor in the above entitled

and numbered case, who respectfully represents as follows:

                                                 1.

       Debtor filed a Motion for Approval of Sale of Property of the Estate Free and Clear of

Liens Pursuant to 11 U.S.C. §363 (“Motion to Sell”) on August 22, 2018, with a hearing set for

October 10, 2018 at 2:00 p.m.

                                                 2.

       Creditor holds three (3) loans affecting the following properties,

       2915 70th Ave, Baton Rouge, LA 70807

       4967 Underwood Avenue, Baton Rouge, LA 70805

       3027 Winbourne Ave., Baton Rouge, LA 70805

                                                 3.

       Creditor opposes the Motion to Sell and requests clarification of the terms of the sale.

The Motion to Sell is proposing to sell the said property along with 36 other properties for a total

of $600,000.00 free and clear of liens for cash for the fair market value of the properties. The

Motion to Sell does not provide an amount to be paid to each Creditor for the said properties and

does not identify or define fair market value. It also does not identify the prospective buyer.
 Case 18-10313         Doc 85    Filed 10/02/18       Entered 10/02/18 18:38:40   Page 2 of 2



                                                 4.

        The schedule A/B filed in this case reflects the value of the property as $15,000.00.

Creditor is in the process of obtaining an appraisal on the said properties.

                                                 5.

        Creditor submits that it is impossible to analyze the Motion to Sell under 11 U.S.C.

363(f) because key terms of the proposed sale are missing and the “fair market value” of the

properties is not identified.

                                                 6.

        For the foregoing reason, Creditor responds to the Motion to Sell proposed by the Debtor.

        WHEREFORE, CREDITOR PRAYS that if the Motion to Sell be denied or

supplemented to provided Creditor with further information.

                                              DEAN MORRIS, L.L.C.
                                              1820 Avenue of America
                                              P. O. Box 15270
                                              Monroe, LA 71207-5270
                                              (318) 388-1440

                                              /S/ Jason R. Smith
                                              ATTORNEY FOR CREDITOR
